DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 10/07/2020, have been received and made of record. In response to the most recent Office Action, dated 07/09/2020, claims 1 and 4-9 have been amended, and claims 2 and 3 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests  a first voltage generation part configured to generate a first voltage that varies with a slope corresponding to a load; a second voltage generation part configured to generate a predetermined second voltage that is a constant voltage; and a comparator configured to compare the first voltage with the predetermined second voltage to generate a minimum ON width setting signal, wherein the minimum ON width setting part is such that the minimum ON width is increased when the load is lighter. Claims 4-10 are dependent upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon (US 2013/0128627) teaches a method for controlling the minimum on-time of a switch in a switch mode power supply. Moon teaches having a first voltage generation part and a second voltage generation part. Moon does not teach wherein the minimum on width is increased in lighter load rather Moon teaches away from it by showing that the minimum on width decreases when the load is lighter. 
Ouyang (US 2014/0084885) teaches a switch mode power supply that controls the minimum on time wherein when the load is lighter the minimum on time in increased. Ouyang fails to teach a first voltage generation that is a varying slope corresponding to a load and second voltage generation part that is a constant voltage. 
Chen (US 2016/0268907) teaches a method for controlling minimum on-time of a flyback converter during light load operations. Chen teaches increasing the minimum on-time as the load gets heavier which is the opposite of what the claims require. 
Murakami (US 2016/0028311) teaches a switching power supply comprising a circuit that controls the on-time of the switches within the power supply. 
Granger (US 2013/0033248) teaches a method to reduce output voltage ripple in constant on-time DC/DC converters. 
Lin (US 2016/0358705) teaches a switch mode power supply with a pulse transformer and a control method to control the on-time of the switches to prevent audible sound made from the transformer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839